Citation Nr: 1509115	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.  

3.  Propriety of reduction of a disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2014, to include entitlement to a rating in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Although the RO appears to have reopened the previously denied claims for service connection for a psychiatric disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of the propriety of reduction of rating for residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2014, to include a rating in excess of 20 percent is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1995 RO rating decision found that the claim for service connection for posttraumatic stress disorder (PTSD), previously denied in a May 1994 rating decision, remained denied.  The Veteran did not appeal that decision, and the June 1995 decision is final.
 
2.  The evidence received subsequent to the June 1995 final denial of the claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  The probative medical evidence has determined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.

4.  The probative evidence of record does not show that any current psychiatric disability was incurred in or aggravated by the Veteran's active service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that continued the denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. As new and material evidence has been received since the June 1995 rating decision, the requirements to reopen the claim for service connection for a psychiatric disability, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for a psychiatric disability, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished. 

With regard to the claim for service connection for a psychiatric disorder, to include PTSD, the Board finds any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2010 and September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in September 2010 and in December 2012 with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence

A June 1995 rating decision continued a previous denial of service connection for PTSD.  At that time, VA medical records showed that the Veteran was diagnosed with PTSD.  There was no evidence at that time of a verified stressful incident.  Further, the RO noted that while the Veteran informed VA health care professionals that he was wounded in Vietnam and received a Purple Heart, his service separation form and personnel records did not support that claim.  Thus, while a VA health care provider assessed the Veteran with PTSD secondary to extensive combat experiences in the Vietnam War, the RO determined that conclusion was in conflict with the evidence of record, to include the absence of any evidence that the Veteran suffered any stressful incident in service and the inconsistencies of the Veteran's statements. 

The evidence of record at the time of the June 1995 rating decisions included the Veteran's service medical and personnel records, VA medical records, and the Veteran's statements. 

The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  No new and material evidence was received within one year of the notification of the denial.  Therefore, the June 1995 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2014).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final June 1995 rating decision includes a June 2013 evaluation report and July 2014 supplemental opinion, from a private psychologist.  The private psychologist opined that the Veteran's PTSD was due to a fear of hostile military or terrorist activity during service.  The psychologist found that the Veteran was confronted with multiple traumatic events in Vietnam, to include a mortar attack.  That new evidence relates the Veteran's PTSD to his active service and relates to an unestablished fact necessary to substantiate the claim. For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2014); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's official service separation from shows that his military occupational specialty was that of a general vehicle repairman and that he received the National Defense Service Medal, Vietnam Campaign Medal, Good Conduct Medal, Vietnam Service Medal, and Army Commendation Medal.  Service personnel records show that the Veteran was awarded a Bronze Star Medal for meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.  

The service medical records are negative for any findings, complaints, or diagnosis of a psychiatric disorder.  On self-report of medical history on separation examination in April 1969, the Veteran indicated that he did not have depression or excessive worry, frequent or terrifying nightmares, or trouble sleeping.  Psychiatric examination on separation was noted as clinically normal.

December 1991 and January 1992 VA hospital records show that the Veteran was very interested in receiving treatment for alcohol addiction.  There are no complaints, findings, or diagnosis of PTSD, depressive disorder, or other psychiatric disability (not chemical based).  He was diagnosed with alcohol addiction.

A February 1992 VA hospital discharge summary notes that the Veteran had a long history of polysubstance dependence, mainly alcohol and cannabis dependence, since 1985.  On physical examination, he had some element suggestive of PTSD and had worked with Veterans groups in the past.  

In March 1992, the Veteran submitted his own copy of his service separation form, which was altered to show that he received a Bronze Star Medal and Purple Heart.

An August 1993 VA psychology assessment shows that the Veteran reported that he initially served in Vietnam as a truck mechanic, but later as a light weapons infantryman with the 9th Infantry Division.  The Veteran indicated that he was involved in many combat situations and lost many men in his unit.  The diagnostic impression was alcohol dependency, opioid dependence, and cannabis abuse; rule out PTSD; and situational depression by history.   

An August 1993 VA medical record shows that the Veteran was referred for a PTSD evaluation.  The Veteran reported that he served thirteen months in Vietnam and was a truck mechanic.  He went out with units on missions.  The Veteran stated that he mainly did infantry work and repair work in the field.  The Veteran stated that he was involved in combat, was hit with shrapnel, and received a Purple Heart, Bronze Star, an Army Commendation Medal, and a Good Conduct Medal.  The Veteran was going through treatment for chemical dependency.  The Veteran reported nightmares and dreams about Vietnam.  The Veteran indicated that he was exposed to smells of the blood from soldiers that were burned.  The Veteran described a situation where he was in charge of a convoy that received mortar and small arms fire.  There was a truck near where he was that had a large box in it.  The box had a Detroit diesel engine in it.  The truck hit a hole in the road and the box came off the truck, hitting an old woman and a small baby.  The Veteran stated that they were severely injured.  He stated that they were able to stop the incoming fire and get the box off the people.  The Veteran took the old woman and the baby to an area where there was a doctor in a village.  The Veteran stated that they both died.  The Veteran stated that since that time, it is extremely distressing for him to be around babies or small children.  The Veteran also reported that during the TET Offensive of 1968 he was in Cho Lon City and fought building to building.  The Veteran stated that was frightening because they never had any training at urban guerilla warfare.  He stated he knew how to operate in the rice paddies, but not in town.  The Veteran stated he was in charge and was afraid he would give an order or do something that would get other people killed.  He said it was a very frightening situation because there was complete chaos.  The VA psychologist assessed that the Veteran appeared to meet the DSM-III-R criteria for PTSD, secondary to extensive combat experiences in the Vietnam War. 

VA hospital records show that the Veteran was an inpatient from August 1993 to September 1993.  The Veteran had been drinking daily the past six months and had been abusing Codeine and Demoral the past two years.  The diagnosis was alcohol dependency, continuous; history of narcotic dependency; depression; and PTSD.  He stated that started drinking after he entered the Army, and then experimented with other drugs, including smoking heroin and marijuana, and using acid.  

A May 1994 VA hospital discharge summary shows that the Veteran was diagnosed with PTSD, chronic, alcohol dependence, and nicotine dependence. 

A March 1995 VA hospital discharge record notes a diagnosis of PTSD, chronic, severe, with depression and alcohol dependence, in remission. 

In an August 2010 claim to reopen, the Veteran submitted a statement as to the stressor incident in service.  He stated that it occurred in late 1968 or early 1969 while on a the road returning to Saigon, Vietnam.  He stated that they were escorting a convoy when they received an incoming mortar attack.  One of the trucks hit a hole and an engine fell out, landing on a woman and baby.  He used equipment to pick up the motor and get it back on the truck.  He and another guy from a different division picked up the woman and baby to take to a doctor.  He stated that he still experienced ongoing nightmares because they were flattened.  

A September 2010 VA PTSD examination report shows that a VA psychologist thoroughly reviewed the claims file, performed a lengthy examination, and conducted various psychometric tests.   The psychologist noted that uninterpreted MMPI results from 1993 indicated a profile indicative of likely exaggeration of symptoms.  The Veteran reported that his psychiatric care began with VA treatment in 1993.  The Veteran reported that the onset of his symptoms were in his mid-20s, well after he left Vietnam.  He had experienced no remissions and reported that his PTSD symptoms were chronic and longstanding.  The VA examiner noted that the Veteran was at times not forthcoming about personal history and symptoms, raising questions about its accuracy.  For example, the Veteran denied having had a prior VA examination, and when the inconsistency between his report and his claims file was pointed out to him, he became evasive.  He claimed that he did not remember stating that he had a Purple Heart.  His interview showed signs of significant inconsistency with his medical records and those inconsistencies were not satisfactorily resolved.  The Veteran reported that he could not be around children or be close to them and people.   he Veteran stated that his military occupational specialty was that of a general vehicle repairman and that he was in Vietnam, mainly as combat support.  He claimed combat exposure to rocket and mortar attacks and sniper fire.  He claimed that he witnessed severe injuries, dead bodies, and death.  He reported heavy use of alcohol and drugs in Germany.  The Veteran stated that he had trouble being around his young step-grandchildren because of his traumatic experience in Vietnam.  

The examiner noted that testing was administered to assess PTSD and that because of the inconsistency, conclusion about a PTSD diagnosis based on the psychometric findings could not be advanced.  In summary, the findings were inconsistent with information gathered during the diagnostic and social history interviews for presence and level of symptomatology.  Further testing revealed very mild symptoms of PTSD, with some indications of questionable validity.  

The Veteran's reported traumatic exposure was witnessing a Vietnamese woman and baby crushed by the engine from a truck during a mortar attack on a convoy.  He stated that he helped remove the bodies.  He reported feeling horrified and helpless.  The Veteran was asked specifically if he experienced any other stressor due to hostile military action and he stated no.  The Veteran reported that he experienced significant post military traumatic experiences including his abandonment and subsequent divorce at age 25 by his wife.

The examiner concluded that the duration of the Veteran's reported PTSD was less likely than not a condition of longstanding dating back to the traumas experienced.  The Veteran stated that the onset of PTSD symptoms are more proximate with his wife's leaving him rather then returning from Vietnam.  

The DSM IV TR differential diagnosis for PTSD notes that "malingering should be ruled out in those situations in which financial remuneration, benefit eligibility, and forensic determinations play a role."  The examiner opined that it was unclear whether the Veteran over-reported, feigned, or malingered symptoms of PTSD and their severity.  The examiner concluded that there was no reliable diagnosis of PTSD found on examination.  The diagnosis was depressive disorder, NOS, in remission, and not related to military service.  The diagnosis also included personality disorder, NOS, suspected, but not proven.  

The examiner opined that the overall picture was one of an individual who indicated problems with adjustment prior to entering service to the extent that there were indications of behavior control problems.  It was the examiner's professional opinion that it would be a matter of mere speculation to determine whether or not the Veteran meets DSM IV criteria for PTSD resulting from a fear of possible military or terrorist activity in Vietnam.  On one hand, the Veteran scores in the moderate range on the MISS and in the mild range on the CAPS.  Recent VA medical records from May 2009 and September 2010 indicated diagnoses of PTSD. The Veteran reported that he had a failed marriage which he attributed to traumatic experiences in Vietnam.  On the other hand, the MMPI did not reveal any pattern similar to veterans with PTSD.  Further, the Veteran had no history of diagnosis or treatment of a mental disorder from 1993 to 2009.  Further, the Veteran indicated that the onset of PTSD occurred after his separation from his wife rather than after Vietnam, raising questions about proximate cause.  Additionally the Veteran had a long history of severe substance abuse and unemployment and other traumatic experiences that could cause the current symptoms. The Veteran's MMPI results were most similar to individuals who are depressed and had symptoms that matched the ones attributed by the veteran to PTSD.  Because of the inconsistencies, conclusions about a PTSD diagnosis based on the psychometric findings could not be advanced.

In a September 2010 letter, the Veteran indicated that he was angry with the VA examiner during the examination because he said that the Veteran was lying about his Bronze Star Medal Award.  He felt that impacted the VA examiner's assessment of the Veteran's PTSD issue.

A September 2010 VA psychiatry consultation report shows that the Veteran reported he was still bothered by incidents in Vietnam where babies and women were killed and that he could not be around people or children.  The Veteran stated that he served in Vietnam and was responsible for repairing vehicles both on base and in the field.  He indicated he had a combat deployment in Vietnam.  The trauma he claimed was while assigned to a convoy that was hit by mortar fire.  One of the drivers hit a mortar hole and an engine bounced out of the truck and crushed a baby and mother on the road.  He took the child and mother to the closest doctor, unsure if they lived or died.  He felt it was his fault, with excessive blame and guilt.  The diagnosis was PTSD, chronic, and depressive disorder, NOS.  

A June 2011 VA telemental health record notes that the Veteran reported the onset of anxiety in approximately 1985, which co-incided with the date of his divorce and re-occurrence of PTSD symptoms.  

A September 2011 VA psychotherapy record shows that the Veteran was diagnosed with PTSD and depression.  The Veteran stated that staying connected with his grandchildren or assisting other children in his community was beneficial to him.  The VA social worker stated that the Veteran appeared to be sincere in his report of past primary stressor.   

An April 2012 VA telemental health record notes that  the Veteran's problems included alcohol use, and that he only drank for five to six years after Vietnam; depression; and prolonged post traumatic stress.  The Veteran stated that he was with his grandchildren at Easter.  He stated that he wanted to protect them.  He did not want to see any more children hurt after what he saw overseas.

In a July 2012 response from DPRIS, it was determined that that 709th Maintenance Battalion was assigned to the 9th Infantry Division and their main base camp location was Dong Tam located in the Dinh Tuong Province, IV Corps.  Operational reports/Lessons learned verified that since January 10, 1969, the enemy had stepped up attacks by fire.  It does not document that that 709th Maintenance sustained any hostile actions during January to April 1969, nor does the information report on a convoy ambush in which the Veteran was travelling.  The reports also do not document that the 709th Maintenance sustained any hostile causalities during January 1969. 

A December 2012 VA PTSD examination report shows that a VA psychologist found that the Veteran did not meet the criteria for a diagnosis that conformed to the DSM-IV criteria and that his psychiatric diagnosis was depressive disorder, not otherwise specified (NOS).  The VA examiner noted a thorough review of the claims file with discussion of pertinent evidence.  The Veteran reported that he was hospitalized in approximately the late 1990s after a policeman found him contemplating suicide.  Otherwise, the only mental health treatment had occurred at the VA outpatient clinic in recent years.  The Veteran reported that in service he began to drink heavily and used cannabis.  He was using those substances on a daily basis.  He continued to use marijuana and alcohol regularly in Vietnam. After discharge from service, he continued to drink alcohol daily for about a year.  After he completed school in 1972, he began to drink alcohol again, but it did not become a problem until after the end of his marriage in 1985.  As to a stressful event in service, the Veteran reported that he witnessed a woman and child get crushed by an engine that fell off a truck in his convoy during a mortar attack.   The examiner found that stressor was related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also reported being close to a place where the blood of dead soldiers was stored in and later burned.  That stressor was not related to the Veteran's fear of hostile military or terrorist activity.  

The examiner concluded that the Veteran reported experiencing the typical symptoms of PTSD which he associated with trauma that he experienced in Vietnam.  He had some treatment for that condition, though much of the focus of treatment as indicated in available recent notes seemed to focus more on depression and anxiety symptoms.   He noted that the Veteran had been denied claims for PTSD in the past for lack of evidence of a stressor and inconsistencies in the available data or reports.  The credibility of his report has been called into question in the past.  The VA examiner found that prominent inconsistencies in reports were as noted above.  Some of the inconsistencies were derived from his report in the current evaluation suggesting continued difficulties with the accuracy of his report.  As PTSD is a diagnosis that is particularly reliant on self-report, the issue of credibility is important.  Further, due to the inconsistencies, the examiner stated he was unable to formulate a clear nexus between the stated stressor and the symptom development.  Based on those issues, the examiner could not resolve the issue without resorting to mere speculation.  Therefore, the symptoms and complaints noted were what he reported, but the examiner did not believe that he had enough reliable information to make the diagnosis of PTSD.  The examiner stated that the Veteran was diagnosed with Depressive Disorder, NOS, and it was the examiner's opinion that it is less likely as not that condition is due to or the result of his experiences in the service.

In a June 2013 private psychological evaluation, it was noted that the Veteran experienced symptoms of insomnia, panic attacks, anhedonia, inattention, lethargy, difficulty with memory, and withdrawal from daily activities and social isolation since service in the Army.  His symptoms began when he witnessed multiple traumatic events in Vietnam.  The diagnosis was PTSD and major depressive disorder.  

In a July 2014 addendum, the private psychologist stated that the Veteran's psychiatric diagnosis met the following DSM-IV criteria for a diagnosis of PTSD.  He experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  Specifically, he was confronted with multiple traumatic events in Vietnam, to include a mortar attack.  The Veteran had extreme symptoms of PTSD and depressive disorder.  In the psychologist's medical opinion, the Veteran's PTSD was due to a fear of hostile military or terrorist activity during service.  The private psychologist stated that her conclusion was based on a review of his VA medical records and the VA examinations dated in September 2010 and December 2012.  The conclusion was also reached based on a clinical interview which was performed over the phone and included appropriate testing.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD.

Initially, the Board finds that the preponderance of the evidence is against a finding that the Veteran meets the criteria for diagnosis of PTSD.  While some VA medical records show that the Veteran was diagnosed with PTSD, those records do not show that the diagnosis was made pursuant to the required diagnostic criteria for that diagnosis.  Significantly, moreover, health care professionals who have diagnosed the Veteran with PTSD have done so either on the basis of an altered service separation form falsely showing that the Veteran was awarded a Purple Heart Medal (which is not corroborated by the official records) or on the Veteran's report that he was involved in extensive combat.  However, there is absolutely nothing in the record, aside from the Veteran's contentions, to show that he was involved in combat or that the claimed stressor is related to "fear of hostile military or terrorist activity."  Service personnel records clearly show that the Veteran was not awarded a Purple Heart, and while he was awarded a Bronze Star, that award was for meritorious service, not for combat service.  The falsification of the service separation form submitted by the Veteran weighs strongly against the Veteran's credibility, so much so that the Board finds that the Veteran is not credible in his assertions.  In this case, the Veteran's stressor must be corroborated by evidence other than his own testimony, and the Veteran has provided no such corroboration.  In fact, as to the Veteran's contentions, both the September 2010 and December 2012 VA examiners have called into question the Veteran's reliability and veracity in his reported stressors.  Further, while the June 2013 private psychologist  diagnosed PTSD and linked PTSD to the Veteran's alleged exposure to "multiple traumatic events" in Vietnam, as the June 2013 medical opinion (as well as the July 2014 supplemental opinion) is not from a VA psychiatrist or psychologist, or one contracted by VA to provide an examination, the regulations governing service connection for PTSD based on a fear of hostile military or terrorist act are not applicable and the in-service stressors would need to be corroborated.  38 C.F.R. § 3.304(f)(3) (2014).  While some VA treating providers, some of whom were psychologists or psychiatrists, may have diagnosed PTSD, the Board finds that those opinions were based on evidence that the Board has found to not be credible.  In addition, those opinions are outweighed by the more persuasive VA examination opinions that included diagnostic testing and specifically applied the diagnostic criteria in finding that a diagnosis of PTSD was not warranted.

In contrast, the September 2010 and December 2012 VA examiner's, both of whom are VA psychologists, performed psychological testing, reviewed the entire claims file, and provided a comprehensive discussion of the pertinent evidence of record, both concluded that the validity of the psychological testing was questionable, the Veteran's responses were inconsistent, and that the Veteran reported significant post service traumatic events that coincided with his psychiatric symptoms.  Thus, the totality of the evidence failed to provide a reliable basis for a diagnosis for PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds that the September 2010 and December 2012 VA examiner's opinions to be the most persuasive evidence and finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Therefore, because the Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted, the claim for service connection for PTSD must be denied.

With regard to additional diagnosed psychiatric disabilities, to include depressive disorder, the appellant's service treatment records are negative for complaints, findings, symptoms, or diagnosis of any psychiatric disability.  

Post-service evidence first suggests that the Veteran had psychiatric symptoms in a February 1992 VA hospital record.  That time period of over 20 years after discharge is beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, each of the VA examination opinions of record weighs against the claim for service connection for a psychiatric disability.  The Board finds that the VA examiners' opinions constitute probative evidence on the diagnosis and medical nexus question, as they were based  on a thorough review of the appellant's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiners have provided a thorough discussion of the rationale for the opinions expressed.  The Board finds that the opinions are supported by a rationale that was apparently provided after the VA examiners considered all procurable and assembled data.  Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a psychiatric disability other than PTSD.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because the credibility of his subjective history has been questioned by VA examiners, and has been found to be inconsistent by those examiners.  Furthermore, the VA examiners have indicated that the Veteran's psychiatric symptoms coincided with post-service events, notably his separation from his wife.  In addition, the Veteran has exhibited benefit-seeking behavior in submitted an altering service separation form.

The Board has weighed statements made by the Veteran as to onset and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to onset and continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  Furthermore, two examiners have questioned the Veteran's credibility and the Veteran has submitted an altered service document in an attempt to procure benefits.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

The appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the appellant meets the criteria for a diagnosis of PTSD, and whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Therefore, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

As for the alcohol and drug dependence diagnoses, disability resulting from alcohol or drug abuse, generally cannot be service connected. 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m)-(n), 3.301(d), 3.303(c)-(d) (2014).  Direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31, 263 (1998).

Thus, to the extent any current psychiatric disorder was caused or aggravated by alcohol or drug abuse, service connection is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board concludes that the weight of the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD.  Moreover, because there is no evidence that the Veteran developed a psychosis to a compensable degree within one year of separation from service, service connection on a presumptive basis is not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, the claim is reopened and the appeal is granted to that extent only.

Service connection for a psychiatric disability, to include PTSD, is denied.


REMAND

A review of the record indicates that after the July 2014 Board hearing, the Veteran perfected an appeal as to the issue of the propriety of the reduction of the disability rating evaluation for the residuals of the service-connected prostate cancer disability from 100 percent to 20 percent, effective May 1, 2014, to include entitlement to a rating in excess of 20 percent.  Although testimony was taken at the time of the July 2014 Board hearing, in September 2014 and again in November 2014, the RO sent the Veteran a hearing clarification letter.  In December 2014 correspondence, the Veteran requested a videoconference hearing.  The Board will therefore remand for a hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the RO.  If the undersigned is not scheduled to conduct the hearing, the claimant is notified that a third Veterans Law Judge must participate in conducting the hearing, or a third hearing must be scheduled, so that the decision may be issued by a panel, unless the Veteran waives that right.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


